Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.
This action is responsive to Applicant’s request for continued examination and amendment/remarks filed 10/25/2022. 
Claims 1-20 are currently pending.
The rejection of claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of Applicant’s present response/remarks.  Upon careful consideration of Applicant’s remarks in the present response and para. [0053] of the application’s specification, the claimed limitation has sufficient support in the specification and thus complies with the written description requirement.
The rejection of claim 18 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, is withdrawn in view of the above amendment.
However, the rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as previously set forth in the Final Office action mailed 04/26/2022 is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the combination of limitations “wherein the sacrificial metal particles are not passivated” and “wherein the polymeric matrix binds individual metal atoms in the sacrificial metal particles” as currently presented render the claim indefinite.  Note that, the original specification describes the binding ability of the polymeric matrix “facilitates oxidation, which oxidizes the sacrificial metal particles instead of the substrate” (para. [0053]) and ligands (e.g., amino hardened epoxy, which is the same compositional content of the claimed polymeric matrix) change the galvanic order of metals and facilitate oxidation (para. [0051]).  It is unclear how the sacrificial metal particles containing a polymeric matrix bound to them or their metal atoms (that would result in the formation of amino hardened epoxy bound to the sacrificial metal particles and/or the formation of nickel oxide, molybdenum oxide, and/or cobalt oxide at their surface) are also at-once not passivated.  The limitations appear mutually exclusive and render the claim indefinite.  Is not binding metal atoms of the sacrificial metal particles and/or oxidizing the sacrificial metal particles by an action of the polymeric matrix each a type of passivation?  
Claim 15 is also rejected for the same reason, and claims 2-14 and 16-20 are rejected for their dependency on one of claims 1 or 15.  
There is a great deal of confusion and uncertainty as to the proper interpretation of the independent claims as amended due to conflicting claim limitations therein, and a person of ordinary skill in the art would not be apprised as to the scope of the invention.  Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  See MPEP 2173.06.  
	Appropriate correction/clarification is required.
Response to Arguments
Applicant's arguments filed 10/25/2022 have been fully considered but they are not persuasive.  
In the present Office action, the Office maintains the claims are indefinite because the combination of limitations “wherein the sacrificial metal particles are not passivated” and “wherein the polymeric matrix binds individual metal atoms in the sacrificial metal particles” appear to be mutually exclusive.  Namely, the specification describes the recited binding ability of the polymeric matrix “facilitates oxidation, which oxidizes the sacrificial metal particles instead of the substrate” (para. [0053]) and ligands (e.g., amino hardened epoxy, which is the same compositional content of the claimed polymeric matrix) change the galvanic order of metals and facilitate oxidation (para. [0051]), rendering it unclear how the sacrificial metal particles containing a polymeric matrix bound to them or their metal atoms (that would result in the formation of amino hardened epoxy bound to the sacrificial metal particles and/or the formation of nickel oxide, molybdenum oxide, and/or cobalt oxide at their surface) are also at-once not passivated.  
Regarding this 112(b) rejection of record, Applicant argues the claims are not indefinite because passivation of the sacrificial metal particles means the sacrificial metal particles are prevented from transferring electrons to the substrate, oxidation of the sacrificial metal particles would slow down or prevent this transfer, and if the sacrificial metal particles were passivated they would oxidize the iron (II) oxide layer into an iron (III) oxide layer.  
These arguments are not persuasive because Applicant’s intended meaning or definition of the term “passivated” does not appear consistent with its accepted meaning and is not indicated or clearly refined as such in the specification.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  In the art, the term “passivate” means to render a material passive, e.g., to prevent it from corrosion, and may include a protective coating of a relatively inert material, for example, a metal oxide, and oxidizing agents are common passivators.  The Office submits the definitions of “passivate” in the Oxford English Dictionary, second edition (1989) and “passivation” from Corrosionpedia.com (2018) as documentary evidence of the meaning and implication(s) of the claimed term “passivated”.  Accordingly, it remains unclear how the sacrificial metal particles can at-once be “not passivated”, i.e., not oxidized at least at their surface, while also having individual metal atoms bound to the polymer matrix, which is disclosed to oxide the same sacrificial metal particles.   
Regarding claim interpretation, it is reiterated the term “adapted to” in context of the instantly claimed corrosion prevention compositions of independent claims 1 and 15 are merely intended use limitations describing a different product from the claimed corrosion prevention compositions and do not limit the scope of the claimed corrosion prevention compositions, and the recited layer of iron (II) oxide and associated metal substrate are intended use limitations and are optional/extended little patentable weight.  See MPEP 2111.04.  An iron(II) oxide layer and associated metal substrate are not components of the instantly claimed corrosion prevention composition.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  See also pages 5-6 of the Non-Final Office action mailed 10/20/2021. 
For purposes of compact prosecution, Applicant is cautioned amendments that overcome the 112(b) rejection(s) presented in this Office action might necessitate prior-cited patents and/or prior art references applicable under various ground(s) of nonstatutory double patenting, 35 U.S.C. 102, and/or 35 U.S.C. 103 rejection(s) in view the claims’ clarified/corrected scope.  Had the claims not recited the conflicting claim limitations at issue, a nonstatutory double patenting rejection over the claims of U.S. Patent No. 9,953,739 and 102 & 103 rejections over the previously-cited Black (US 2016/0160057) would have been made.  
The remaining references listed on Forms 892 and 1449 have been reviewed by the Examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
October 31, 2022